DETAILED ACTION
This action is responsive to the response filed on 10/12/2021. Claims 1-2, 4-11 and 13-25 are pending in the case. Claims 1, 10, 19, 22, 23 and 24 are independent. Claims 3 and 12 have been canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objection to Claim 23 and the rejection of Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office Action. Therefore the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 4 and 13 recite, “wherein the instructions further cause at least one of the plurality of display layers to be displayed”, however, Claims 2 and 11 already recite, “wherein the interface is adapted to display a plurality of display layers overlayed within the display,”. Thus, causing at least one of the plurality of layers to be displayed does not further limit display of a plurality of display layers overlayed within the display. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4-9 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 1, 22, 23 and 24 are directed to “A computer system comprising: instructions that, when executed by the computer system, cause the computer system to:” perform the claimed functions. The claims only recite “instructions” as a component of the “computer system”, which is software, and place no other limits on the computer system itself. The originally filed specification provides examples of distributed computer systems, e.g. FIG.s 1, 5A, 5B and 6, which appear to be software and/or hardware implementations, but does not provide a definition of a “computer system”. The broadest reasonable interpretation of a “computer system” includes virtual machines which are implemented in software. Therefore, the claim fails to define any structure or hardware, and the recited "computer system" is computer software per se which is not a process, machine, manufacture or composition of matter as defined by 35 U.S.C. 101, i.e. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (See also MPEP 2106 I.).

Claims 2, 4-9 and 25 are dependents of Claims 1 and 24, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 24; therefore they are rejected for the same reasons as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-11, 13-17, 19-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US 20090290513 A1, cited in previous Office Action), hereinafter Swan, in view of Vinberg (US 20020147809 A1, newly cited), hereinafter Vinberg.

Regarding Claim 1, Swan teaches:
A computer system comprising: instructions that, when executed by the computer system, cause the computer system to: (See FIG.s 1-3, a computer program on a computer readable medium, where the computer program controls a computer or a processor to perform the various functions [0050])
discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan, at least, suggests:

wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan further teaches:
cause an interface to display a group of connections in at least one of the plurality of connectivity dimensions. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] causes the interface to display at a group of connections in at least one of the least one of the plurality of dimensions. (filtering information/preferences are then received from user… the selection criteria received 

As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping which, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discover a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the object repository 102, that holds the description of the structure of the network… This store may or may not be persistent, it may be populated with a manual process, or with an automatic discovery utility [0019])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the plurality of connectivity dimensions includes a first connectivity dimension associated 

Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, would include wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display, as taught by Vinberg.



Regarding Claim 2, the rejection of Claim 1 is incorporated.
Swan teaches:
wherein the interface is adapted to display a plurality of display layers overlayed within the display, the plurality of display layers including one or more of the first display layer and the second display layer. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Vinberg also teaches:
wherein the interface is adapted to display a plurality of display layers overlayed within the display, the plurality of display layers including one or more of the first display layer and the second display layer. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Swan teaches
wherein the instructions further cause at least one of the plurality of display layers to be displayed. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Vinberg also teaches:


Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Swan teaches
wherein each of the plurality of display layers includes respective connectivity information corresponding to connectivity within a respective one of the plurality of connectivity dimensions. (the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039] accurately diagram port connectivity for all network devices, resulting in a complete map that illustrates all nodes 

Vinberg also teaches:
wherein each of the plurality of display layers includes respective connectivity information corresponding to connectivity within a respective one of the plurality of connectivity dimensions. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 214 are depicted which represent the levels of an industry-standard "stack'' representation of the network such as an Open System Interconnection ("OSI") stack, specifically the network 210, transport 212, and application 214 layers are depicted. [0021] Displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes [0022], User display 210 selectively depicts the network topology represented in repository 102 by displaying individual links 218, 220 and 222. In this alternative embodiment, the individual links 218,220 and 222 represent the specific protocols running on the various levels of the "stack'' representation of the network, namely Internet Protocol ("IP" ), Transmission Control Protocol ("TCP") and File Transfer Protocol ("FTP''), respectively. [0023], User display 224 selectively depicts the network 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Swan teaches
wherein the each of the plurality of display layers are shown as a series of overlays within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the 

Vinberg also teaches:
wherein the each of the plurality of display layers are shown as a series of overlays within the display. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 214 are depicted which represent the levels of an industry-standard "stack'' representation of the network such as an Open System Interconnection ("OSI") stack, specifically the network 210, transport 212, and application 214 layers are depicted. [0021] Displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes [0022], User display 210 selectively depicts the network topology represented in repository 102 by displaying individual links 218, 220 and 222. In this alternative embodiment, the individual links 218,220 and 222 represent the specific protocols running on the various levels of the "stack'' representation of the network, namely 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Swan teaches


Vinberg also teaches:
wherein each overlay includes connection information that identifies connections between the plurality of computer entities within an identified respective one of the plurality of connectivity dimensions. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 214 are depicted which represent the levels of an industry-standard "stack'' representation of the network such as an Open System Interconnection ("OSI") stack, specifically the network 210, transport 212, and application 214 layers are depicted. [0021] Displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 1
Regarding Claim 8, the rejection of Claim 1 is incorporated.
Swan teaches
wherein the plurality of dimensions comprises: (the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032])
a logical connection between the plurality of computer entities; and a virtual connection between the plurality of computer entities. (uppermost sublayer is Logical Link Control (LLC). [0029] Network topology is the study of the arrangement or mapping of the elements (links, nodes, etc.) of a network, especially the physical (real) and logical (virtual) interconnections between nodes [0002])

Vinberg also teaches:
wherein the plurality of connectivity dimensions comprises: a logical connection between the plurality of computer entities; and a virtual connection between the plurality of computer entities. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 214 are depicted which represent the levels of an industry-standard "stack'' representation of the network such as an Open System Interconnection ("OSI") stack, specifically the network 210, transport 212, and application 214 layers are depicted. 

Claim 1.

Regarding Claim 10, Swan teaches
A non-transitory computer-readable medium encoded with instructions for execution on a computer system, the instructions when executed, causing the computer system to: (See FIG.s 1-3, a computer program on a computer readable medium, where the computer program controls a computer or a processor to perform the various functions [0050])
discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan, at least, suggests:

wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan further teaches:
cause an interface to display a group of connections in at least one of the plurality of connectivity dimensions. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] causes the interface to display at a group of connections in at least one of the least one of the plurality of dimensions. (filtering information/preferences are then received from user… the selection criteria received 

As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping which, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discover a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the object repository 102, that holds the description of the structure of the network… This store may or may not be persistent, it may be populated with a manual process, or with an automatic discovery utility [0019])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the plurality of connectivity dimensions includes a first connectivity dimension associated 

Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, would include  wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display, as taught by Vinberg.



Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 11 is incorporated.
Claim 13 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Claim 17 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Regarding Claim 19, Swan teaches
A method comprising: discovering, via a management system, a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
discovering, via a management system, a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
representing, within a display of the management system, the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])


wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, (By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan further teaches:
representing, within the display of the management system, a group of connections in at least one of the plurality of connectivity dimensions. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] causes the interface to display at a group of connections in at least one of the least one of the plurality of 

As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping, which at least suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discovering, via a management system, a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the object repository 102, that holds the description of the structure of the network… This store may or may not be persistent, it may be populated with a manual process, or with an automatic discovery utility [0019])
representing, within a display of the management system, the plurality of discovered computing entities and associated connections in a plurality of connectivity 

Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, would include wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display, as taught by Vinberg.

One would have been motivated to make such a modification because displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes (Vinberg [0022]) and this representation is customizable allowing the user to easily and quickly select what aspect of the links comprising a network to view (Vinberg [0035]).

Regarding Claim 20, the rejection of Claim 19 is incorporated.
Swan teaches
further comprising an act of selectively displaying a plurality of display layers overlayed within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046])

Vinberg also teaches:
further comprising an act of selectively displaying a plurality of display layers overlayed within the display. (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 19.

Regarding Claim 21, the rejection of Claim 20 is incorporated.
Swan teaches
wherein the plurality of display layers are selectively displayed within the display responsive to a user control selection. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Vinberg also teaches:
wherein the plurality of display layers are selectively displayed within the display responsive to a user control selection. (See FIG.s 2B-2D, a preferred network topology 

Therefore, combining Swan and Vinberg would meet the claim limitations for the same reasons as set forth in Claim 19.

Regarding Claim 24, Swan teaches:
A computer system comprising: instructions that, when executed by the computer system, cause the computer system to: (See FIG.s 1-3, a computer program on a computer readable medium, where the computer program controls a computer or a processor to perform the various functions [0050])
discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines 

Swan, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, (By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan further teaches:


As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping which, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discover a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the object repository 102, that holds the description of the structure of the network… This store may or may not be persistent, it may be populated with a manual process, or with an automatic discovery utility [0019])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the 

Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, would include  wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display, as taught by Vinberg.


Regarding Claim 25, the rejection of Claim 24 is incorporated.
Swan teaches:
wherein the management action includes one or more of (The control of the IP SLA or other monitoring configurations and other functions can be performed at various network components [0049])
an application of a credential, (LDAP connections are created (bound) to either (a) the current users LDAP endpoint ("server") or (b) if the user has specified one or more domain credentials, to the LDAP endpoint associated with those credentials [0040])
and a grouping action. (Referring to group membership status, this criteria may be defined as needed during topology mapping... the group membership status may indicate whether the discovered node is located in a particular location, performs a particular function, or shares a particular connection with another node [0044])

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Swan and Vinberg as applied to claims 8 and 17 above, and further in view of Doshi (US 20070280165 A1, previously cited), hereinafter Doshi.
Regarding Claim 9, the rejection of Claim 8 is incorporated.
Swan teaches:
wherein the plurality of connectivity dimensions includes one or more of: a layer 2 connectivity dimension; (Layer-2 connectivity is determined from any discovered nodes [0024])
a layer 3 connectivity dimension; (the Layer-3 connectivity can be determined from discovered nodes in step 222 [0024])
a virtual connectivity dimension; and (data is sent and tracked for each defined IP address to determine the device associated with an IP address and the physical and virtual paths used to reach the respective IP address [0023])

Swan may not explicitly disclose
a wireless connectivity dimension.

Doshi teaches
a wireless connectivity dimension. (a geographical map illustrating locations of a plurality of wireless nodes of a mesh network; displaying a hierarchically-arranged filter that shows a hierarchical relation of the plurality of wireless nodes; receives a filter configuration; and displaying in the geographical map a subset of the plurality of wireless nodes based on the filter configuration [Abstract])

Given that Swan teaches other known techniques can be combined with the above-described topology mapping techniques to otherwise interpret the data returned 

One would have been motivated to do so because it facilitates a selective generation of map-based views of various aspects of the mesh network that enables a user to more clearly view selected aspects, elements, portions or relations in the mesh hierarchy (Doshi [0029]).

 Regarding Claim 18, the rejection of Claim 17 is incorporated.
Claim 18 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Vinberg and McConville et al. (US 20070208840 A1, newly cited), hereinafter McConville.

Regarding Claim 22, Swan teaches
A computer system comprising: instructions that, when executed by the computer system, cause the computer system to: (See FIG.s 1-3, a computer program on a 
discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, (By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat 

As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping, which at least suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discover a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the object repository 102, that holds the description of the structure of the network… This store may or may not be persistent, it may be populated with a manual process, or with an automatic discovery utility [0019])


Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, would include  wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein 

One would have been motivated to make such a modification because displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes (Vinberg [0022]) and this representation is customizable allowing the user to easily and quickly select what aspect of the links comprising a network to view (Vinberg [0035]).

Swan may not explicitly disclose:
cause an interface to perform a zooming operation within the graphical map, wherein the zoom operation operates to automatically select a zoom level with corresponding detail relating to the plurality of discovered computing entities.

McConville teaches
discover a plurality of computing entities coupled by one or more communication networks; (network topology engine to automatically discover and generate a network topology without user input [0009, zoomable interface can display a graphical rendition of the network features as discovered by the network management system. Network features or components are revealed as they are added (and tracked by the network management system). At the highest level, all of the network elements have the same data, and appear substantially the same in that view. As a user zooms in, he/she "logs in" to a different level. While it is somewhat similar in nature to a navigation tree, it is 
…
cause an interface to perform a zooming operation within [a] graphical map, wherein the zoom operation operates to automatically select a zoom level with corresponding detail relating to the plurality of discovered computing entities. (See FIG.s 6-7, The entire view (or network view) can fit within a single screen; it is then possible to zoom in to the detail of each circuit pack, and ultimately to each port. [0039], As a user zooms into the site view, telecommunications shelves can be shown. FIG. 7B shows the site 140 with different graphics representing a plurality of network elements 142 with shelves/cards. As the user zooms to the shelves, the 'tops' can be opened on the shelves to reveal logical circuit pack schematics beneath. Cards can be viewed by standard schematics and/or a facility model [0040], zoomable interface can display a graphical rendition of the network features as discovered by the network management system. Network features or components are revealed as they are added (and tracked by the network management system). At the highest level, all of the network elements have the same data, and appear substantially the same in that view. As a user zooms in, he/she "logs in" to a different level. While it is somewhat similar in nature to a navigation tree, it is different in that interconnected topology information is shown. This provides the ability to select a box, log into that box and see the network elements 

Given that Swan teaches other known techniques can be combined with the above-described topology mapping techniques to otherwise interpret the data returned from the various nodes, as need to meaningfully characterized the discovered nodes (Swan [0041]) and that the invention can be embodied in numerous configurations (Swan [0050]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input/output device of Swan, combined with Vinberg, to include cause an interface to perform a zooming operation within the graphical map, wherein the zoom operation operates to automatically select a zoom level with corresponding detail relating to the plurality of discovered computing entities, as taught by McConville.

One would have been motivated to make such a modification because it permits a person managing a network to conveniently navigate the management aspects of the network from a single application (McConville [0006], allows the user to fluidly browse from complete network topology to modular components (McConville [0036]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Vinberg and Li et al. (US 20170118104 A1, previously cited), hereinafter Li.

Regarding Claim 23, Swan teaches:
A computer system comprising: instructions that, when executed by the computer system, cause the computer system to: (See FIG.s 1-3, a computer program on a computer readable medium, where the computer program controls a computer or a processor to perform the various functions [0050])
discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Swan, at least, suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, (By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated 
wherein the first display layer and second display layer are selectively displayed within a display; and (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

As shown above, Swan teaches providing an integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels and filtering the topology mapping, or relaxing the requested requirements to expand the number of topology objects included in the topology mapping, which at least suggests:
wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display

Vinberg teaches:
discover a plurality of computing entities coupled by one or more communication networks; (the management system is based on some type of store, preferably the 
represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer, wherein the first display layer and second display layer are selectively displayed within a display; (See FIG.s 2B-2D, a preferred network topology user display 208 showing a more detailed connection between server 202 and workstation 204. User display 208 selectively depicts the network topology represented in repository 102. Display 208 provides additional information relating to the link between server 202 and workstation 204. Display 208 selectively presents the network topology according to a particular level of abstraction. In the case of display 208, individual links 210,212 and 214 are depicted which represent the levels of an industry-standard "stack'' representation of the network such as an Open System Interconnection ("OSI") stack, specifically the network 210, transport 212, and application 214 layers are depicted. [0021] Displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes [0022], User display 210 selectively depicts the network topology represented in repository 102 by displaying individual links 218, 220 and 222. In this alternative embodiment, the individual links 218,220 and 222 represent the specific protocols running on the various levels of the "stack'' representation of the network, namely 

Given the suggestion of Swan, and that Swan teaches that a person of ordinary skill in the art would understand that the above-discussed embodiments of the invention are for illustrative purposes only, and that the invention can be embodied in numerous configurations (Swan [0050]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated OSI Layer-2 and Layer-3 topology map with automated representation of topology at levels 

One would have been motivated to make such a modification because displaying separate links for specific layers of a stack enables the user to more accurately determine the state of the relationship between any two network nodes (Vinberg [0022]) and this representation is customizable allowing the user to easily and quickly select what aspect of the links comprising a network to view (Vinberg [0035]).

Swan may not explicitly disclose:
cause an interface to create a dependency between at least two entities, wherein at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection within the display.

Li teaches
cause an interface to create a dependency between at least two entities, wherein at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection within the display. (See FIG. 7, 710 allows the user to manage 

Given that Swan teaches other known techniques can be combined with the above-described topology mapping techniques to otherwise interpret the data returned from the various nodes, as need to meaningfully characterized the discovered nodes (Swan [0041]), that the invention can be embodied in numerous configurations (Swan [0050]) and referring to group membership status, this criteria may be defined as needed during topology mapping... the group membership status may indicate whether the discovered node is located in a particular location, performs a particular function, or shares a particular connection with another node (Swan [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the group membership of Swan to include cause an interface to create a dependency between at least two entities, wherein at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection within the display, as taught by Li.

One would have been motivated to do so to provide an efficient method to implement manual configuration (Li [0049]).
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
On pages 10-12 of the response, and with respect to claims 1, 10, 19, 22, 23 and 24, Applicant submits:
“Swan describes an "integrated OSI Layer-2 and Layer-3 topology map." Assuming, arguendo, that the Office were to map OSI Layer-2 and OSI Layer-3 to the claimed "first connectivity dimension" and "second connectivity dimension," Swan does not disclose that the OSI Layer-2 and OSI Layer-3 are associated with different display layers. Therefore, Swan fails to disclose or render obvious, among other things, "represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer," as recited by claim 1.

Additionally, Swan's description of "automated representation of topology at levels ... can be filtered type or group to further refine layouts," does not disclose or render obvious represent the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map, wherein the plurality of connectivity dimensions includes a first connectivity dimension associated with a first display layer and a second connectivity dimension associated with a second display layer," as recited by claim 1. As Applicant respectfully submits that Swan's description of "levels," "type," and "group" are not analogous to the Applicant's claimed "connectivity dimension" or "display layer."”

Examiner respectfully disagrees.
¶ [0031] of the originally filed specification of the instant application states, “the plurality of dimensions includes at least one of a group comprising a layer 2 connectivity dimension, a layer 3 connectivity dimension, a virtual connectivity dimension, and a wireless connectivity dimension.” Thus, Examiner respectfully submits that Swan’s teaching of an integrated OSI Layer-2 and Layer-3 topology map sufficiently teaches representing the plurality of discovered computing entities and associated connections in a plurality of connectivity dimensions in a graphical map.

Also, as shown in the Office Action above, the user may filter the topology mapping, upon request, to further filter the topology mapping or relax requirements to expand the number of topology objects included in the topology mapping (Swan [0046]). This would, at least, suggest to one of ordinary skill in the art that the first display layer and second display layer are selectively displayed within a display.
To further clarify the suggestions of Swan, Vinberg has been included in the updated 103 rejection. Vinberg teaches selectively displaying a network topology according to a particular level of abstraction in accordance with a user’s selections for a plurality of connectivity dimensions that are each represented as a plurality of display layers, which would be seen by one of ordinary skill in the art as a type of filtering.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims and the rejection has been amended to cite the relevant portions from Swan and Vinberg which teach the amended portions of the claims.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2009/0327903 A1) - System and Method for Network Topology and Flow Visualization including zoom in and out control
Wallace (US 2005/0179684 A1) - Data exploration system including display layers that can be hidden and revealed

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179